Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ”dual rotor threshing assembly 200” first set forth in paragraph 19, line 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 12 recites the limitation "the perimeter of the first rotor and of the second rotor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is not clear if this means the circular perimeter of the rotors, or the axial length of the rotors. For examination, the examiner has interpreted the term to mean the circumference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowland-Hill (US 4149360 A).

Regarding claim 1, Rowland-Hill discloses a harvesting machine, comprising: 
a first rotor (26, left, Figure 3) rotationally coupled to a chassis; 
a second rotor (26, right, figure 3) rotationally coupled to the chassis; and 
a spine (32) separating the first rotor from the second rotor; 


Regarding claim 2, Rowland-Hill discloses the harvesting machine of claim 1, wherein the spine has a first curved profile directed towards the first rotor and a second curved profile directed towards the second rotor (see Fig. 2-3, 32 is curved around each rotor 26).

Regarding claim 3, Rowland-Hill discloses the harvesting machine of claim 2, further wherein the threshing inserts are coupled to the spine along the first curved profile and the second curved profile (see Fig. 2-3, 34 couples to 32, 32 is curved).

Regarding claim 4, Rowland-Hill discloses the harvesting machine of claim 1, further comprising a concave (28) coupled to the spine.

Regarding claim 5, Rowland-Hill discloses the harvesting machine of claim 1, further wherein the first and second rotor each have a threshing section (threshing compartment 20) that extends partially the length of the corresponding first and second rotor, wherein the threshing inserts are positioned along the threshing section (see Fig. 1-2, 32 and 34 are located in 20).

Regarding claim 6, Rowland-Hill discloses the harvesting machine of claim 5, further wherein the threshing inserts are only positioned along the threshing section (see Fig. 1-2, 32 and 34 are only located in 20, 34 is not located above augers 22).

Regarding claim 8, Rowland-Hill discloses the harvesting machine of claim 1, further wherein the threshing inserts are removeably coupled to the spine (col 3 lines 10-13, 34 is secured to 32).

Regarding claim 11, Rowland-Hill discloses the harvesting machine of claim 1, further wherein the surface of the spine adjacent to the threshing inserts is substantially solid (see Fig. 2-3).

Regarding claim 12, Rowland-Hill discloses the harvesting machine of claim 1, further wherein the spine spans at least about thirty percent of the perimeter of the first rotor and of the second rotor (32 spans about 50% of the circumference of each rotor).

Regarding claim 13, Rowland-Hill discloses a spine (32) for a dual rotor harvesting machine, comprising: 
a first surface (the circular shield facing 26, see Fig. 3) of the spine directed towards a first rotor (26L); 
a second surface (the circular shield facing 26, see Fig. 3) of the spine directed towards a second rotor (26R); and 
at least one threshing insert (34) positioned on the first surface and at least one threshing insert positioned on the second surface (see Fig. 2-3, ribs 34 are positioned on each shield 32); 
wherein, the threshing inserts are extensions from the corresponding first and second surface that assist the threshing process of the first and second rotor (col. 3 lines 8-18).

Regarding claim 14, Rowland-Hill discloses the spine of claim 13, further wherein the first surface and the second surface are positioned at least partially between the first and second rotor (see Fig. 2-3, 32 is positioned between the upper half of each rotor 26).
Regarding claim 15, Rowland-Hill discloses the spine of claim 13, further wherein the first and second surface have an arced profile (see Fig. 2-3).

Regarding claim 17, Rowland-Hill discloses a method for manufacturing a harvesting machine, comprising: 
providing a chassis, a first rotor (26L), a second rotor (26R), a spine (32), and at least one threshing insert (34); 
rotationally coupling the first rotor to the chassis along a first axis (col. 3 lines 26-29); 
rotationally coupling the second rotor to the chassis along a second axis (col. 3 lines 26-29); 
coupling the spine to the chassis so at least a portion of the spine is positioned between the first axis and the second axis (see Fig. 2-3, 32 is positioned between the upper half of each rotor 26); and 
coupling at least one of the threshing inserts to the spine (col 3 lines 10-13, 34 is secured to 32); 
wherein, the threshing insert is configured to aid in a threshing process of the first or second rotor (col. 3 lines 8-18).

Regarding claim 18, Rowland-Hill discloses the method of claim 17, further comprising coupling at least one concave (28) to the spine.

Regarding claim 19, Rowland-Hill discloses the method of claim 17, further comprising removeably coupling the at least one threshing insert to the spine with a fastener (col 3 lines 10-13, 34 is secured to 32).

Regarding claim 20, Rowland-Hill discloses the method of claim 17, further comprising coupling more than one threshing insert to the spine (see Fig. 2, multiple ribs 34 are attached to each half of 32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rowland-Hill (US 4149360 A).

Regarding claim 7, Rowland-Hill discloses the harvesting machine of claim 1, further wherein the threshing inserts are coupled to the spine (col 3 lines 10-13, 34 is secured to 32).
Rowland Hill does not disclose wherein the inserts are permanently coupled to the spine. 
It would be obvious to one of ordinary skill in the art to permanently attach the ribs disclosed by Rowland-Hill to the spine in a permanent manner. It has been held that making parts integral only requires routine skill in the art (MPEP.2144.04.V.B).

Regarding claim 16, Rowland-Hill discloses the spine of claim 13, further wherein the at least one threshing insert is removeably coupled to the surface (col 3 lines 10-13, 34 is secured to 32). 
Rowland-Hill does not disclose wherein the number and spacing of the threshing inserts on each of the first and second surface is variable.
It would be obvious to one of ordinary skill in the art to vary the number and spacing of the threshing inserts. It has been held that the duplication of parts requires only routine skill in the art (MPEP.2144.04.VI.B).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rowland-Hill in view of McKee (US 7473170 B2).

Regarding claim 9, Rowland-Hill discloses the harvesting machine of claim 8. 
Rowland-Hill does not disclose wherein the spine has a plurality of coupler receivers formed therein that selectively receive fasteners to couple the threshing inserts to the spine.
In a similar threshing rotor, McKee discloses a cover with a plurality of coupler receivers (74) that selectively receive fasteners (75) to couple threshing inserts (vanes 123) to adjust the angle of the inserts, which is critical with respect to grain loss and power consumption (col. 4 lines 38-40).
It would be obvious to one of ordinary skill in the art to provide the spine disclosed by Rowland-Hill with a plurality of coupler receivers, as disclosed by McKee, as a way of reducing grain loss. 

Regarding claim 10, McKee, of the resultant combination above, discloses the harvesting machine of claim 9, further wherein the coupler receivers are spaced to couple the threshing inserts thereto in a plurality of spacing orientations (col. 5 lines 30-40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 4023894 C2 discloses a threshing element (16) located between two rotors. US 10143141 B2 teaches changing the spacing between rods. US 5556337 A teaches that a single threshing rotor can be replaced with dual rotors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         



/M.I.R./               Examiner, Art Unit 3671